PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/776,063
Filing Date: 29 Jan 2020
Appellant(s): Zong et al.



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 31, 2021.


EXAMINER’S ANSWER

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 13, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

 Claim(s) 1-2, 4-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotan-Cohen et al. (US 2019/0364001 A1).
Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (US 2019/0364001 A1), in view of Vladislav et al. (US 2014/0129510 A1).

 (2) Response to Arguments
101 Rejection of Claims 8-13:
a) the Appellant contends ‘Paragraph [0117] of Appellant’s specification states, “herein, processor means at least one hardware configured to carry out instructions contained in program code” and therefore the definition for “processor” set forth in paragraph [0117] is the controlling definition’. 
response to argument a) the Examiner respectfully disagrees with the Appellant. Although in [0117] Appellant defines a processor, herein, as having at least one hardware circuit, in other areas of the specification, Appellant discloses additional processors. For example, in [0032]-[0033] and Figure 2 of Appellant’s specification, system 200 includes a token processor and alarm processor which Appellant states may be implemented as a set of instructions. Claim 8 is directed to a system that includes a processor for extracting tokens, determine intended recipients, select a machine learning classification model, classify extracted tokens, and generate an alert message. In [0035], the token processor extracts tokens and determines intended recipients of a message. Also in [0035], an alarm processor generates an alert message to warn a user that a message is unsuited for transmission. In [0063], system 200 selects a machine learning classification model and classifies extracted tokens. Figure 2 and [0032] displays system 200 as a system that does not embody any hardware elements. Therefore, nothing precludes the system of claim 8 from only embodying the software processors of [0032]. The Examiner concludes claim 8 is directed to a system which embodies software processors as identified in [0032]. The 101 rejection for claim 8 is maintained.


102(a)(1) Rejection of Claim 1:
a) the Appellant states ‘Dotan-Cohen does not explicitly teach the limitation of “selecting a machine learning classification model corresponding to one or more recipients of a message because there is no “selecting” process which takes place nor does the machine classification model correspond to a particular recipient’. 
response to argument a) the Examiner respectfully disagrees with the Appellant. In [0046], Dotan-Cohen discloses the process of creating a group message model associated with a particular user. A group message model determiner obtains user message models associated with particular group members to create the group message model. The corresponding group message model is then stored in a user’s profile for a particular user associated with the particular groups of the group message model. The group message model determiner also draws from contextual information which indicates common recipients (or a group of recipients) of messages. For example, in [0045], Dotan-Cohen discloses contextual information may establish a school group comprising common recipients such as parents, teachers, and students. Further, in [0051], Dotan-Cohen compares a target message to a group message model having the same recipients of the targeted message. Therefore, Dotan-Cohen a) creates group message models associated with particular group members by obtaining (selecting) user message models associated with the particular members [0046] and b) 

b) the Appellant states ‘Dotan-Cohen does not explicitly teach the limitation of “the machine learning classification model is constructed based on tokens extracted from prior messages that are combined to “create a plurality of documents” for training the machine learning classification model because Dotan-Cohen does not teach the plurality of documents’. 
response to argument b) the Examiner respectfully disagrees with the Appellant. In [0023], Dotan-Cohen discloses a user data collection component that receives user data from a particular user on a continuous or periodic basis [0025]. A contextual information extractor receives the user data from the collection component and identifies context features that are then stored as a related set of contextual information [0038]. Appellant’s “plurality of documents” is equivalent to Dotan-Cohen’s contextual information set stored based on user data collected over time ([0026], [0033], and [0038]) then used as part of a user message model [0038]. Additionally, in [0039], Dotan-Cohen extracts message features (tokens) from a message and determines contextual features of the message based on collected data or activity monitored [0041].The extracted features are derived from historical messages and used to tune user and group model parameters ([0043] and [0047]). Therefore, Dotan-Cohen extracts tokens (message features, [0039]) from prior messages (features derived from historical messages, [0043]) that are combined to create a plurality of documents (contextual information set based on collected user data or activity monitored, [0026] and [0033]). Contextual information is used for training a machine learning classification model (updating user and group message models over time, [0038] and [0056]) by using a propriety engine to determine out of character content that is used to potentially change a model over time.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Esther B. Henderson/
Primary Examiner, Art Unit 2458


Conferees:
/KEVIN T BATES/           Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                             
/KHANH Q DINH/           Primary Examiner, Art Unit 2458                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.